20-22766-rdd   Doc 277     Filed 11/10/20 Entered 11/10/20 09:06:58   Main Document
                                        Pg 1 of 6




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                           )
 In re:                                    )    Chapter 11
                                           )
 JASON INDUSTRIES, INC.,                   )    Case No. 20-22766 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )

                                           )
 In re:                                    )    Chapter 11
                                           )
 JASON PARTNERS HOLDINGS INC.,             )    Case No. 20-22767 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )    Chapter 11
                                           )
 JASON HOLDINGS, INC. I,                   )    Case No. 20-22768 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
20-22766-rdd    Doc 277    Filed 11/10/20 Entered 11/10/20 09:06:58   Main Document
                                        Pg 2 of 6



                                           )
 In re:                                    )    Chapter 11
                                           )
 JASON INCORPORATED,                       )    Case No. 20-22769 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )    Chapter 11
                                           )
 MILSCO, LLC,                              )    Case No. 20-22770 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )    Chapter 11
                                           )
 OSBORN, LLC,                              )    Case No. 20-22771 (RDD)
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )    Chapter 11
                                           )
 SCHAFFNER MANUFACTURING CO.,              )    Case No. 20-22772 (RDD)
 INC.,                                     )
                                           )
                     Debtor.               )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )




                                          2
20-22766-rdd          Doc 277        Filed 11/10/20 Entered 11/10/20 09:06:58                      Main Document
                                                  Pg 3 of 6



                                                             )
    In re:                                                   )       Chapter 11
                                                             )
    JASON INTERNATIONAL HOLDINGS,                            )       Case No. 20-22773 (RDD)
    INC.,                                                    )
                                                             )
                              Debtor.                        )
                                                             )
    Tax I.D. No. XX-XXXXXXX                                  )
                                                             )

                       FINAL DECREE CLOSING THE CHAPTER 11 CASES

             Upon the motion, dated October 28, 2020 (the “Motion”)1 of the above-captioned

reorganized debtors (collectively, the “Reorganized Debtors”), for entry of a final decree closing

the Reorganized Debtors’ chapter 11 cases of pursuant to section 350(a) of the Bankruptcy Code

and Bankruptcy Rule 3022, all as more fully set forth in the Motion; and upon the accompanying

Closing Report dated October 28, 2020; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1579a)-(b) and 1334(b) and the Amended Standing Order of Reference

from the United States District Court for the Southern District of New York, dated January 31,

2012 as a core proceeding pursuant to 28 U.S.C. § 157(b)(2) that this Court may decide by a final

order consistent with Article III of the United States Constitution; and in this district being proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and, after due and sufficient notice of the Motion and the

opportunity for a hearing thereon, there being no objections to the requested relief; and no

additional notice or a hearing being required; and, after due deliberation, the Court having

determined that that these chapter 11 cases have been “fully administered” for purposes of 11

U.S.C. § 350(a) and Bankruptcy Rule 3022 and should be closed; and such relief being in the best




1    All capitalized terms used but otherwise not defined herein shall have the meanings ascribed to them in the Motion.




                                                            3
20-22766-rdd      Doc 277     Filed 11/10/20 Entered 11/10/20 09:06:58              Main Document
                                           Pg 4 of 6



interests of the Reorganized Debtors, their estates and creditors, and other parties in interest; now,

therefore, it is HEREBY ORDERED THAT:

       1.      The Motion is granted to the extent set forth herein.

       2.      Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022, the

Reorganized Debtors’ chapter 11 cases identified on Schedule 1 attached hereto are hereby closed;

provided, however, that this Court shall retain such jurisdiction as is provided in Article XI of the

Plan, and the entry of this Final Decree is without prejudice to the rights of the

Reorganized Debtors or any party in interest to seek to reopen these chapter 11 cases for good

cause shown pursuant to 11 U.S.C. § 350(b).

       3.      The Reorganized Debtors shall reserve sufficient funds to pay the United States

Trustee the appropriate amount of any quarterly fees due pursuant to 28 U.S.C. § 1930 and any

applicable interest due pursuant to 31 U.S.C. § 3717, including, for the avoidance of doubt, fees

for the period from June 24, 2020 through and including the date of entry of this Final Decree (the

“Cash Disbursement Period”). The Reorganized Debtors shall provide to the United States Trustee

an affidavit indicating the cash disbursements that occurred during the Cash Disbursement Period

(the “Cash Disbursement Affidavit”) within ten (10) business days of entry of this Final Decree.

The Reorganized Debtors shall remit payment of the outstanding quarterly fees described in this

paragraph 3 within ten (10) business days of the date the United States Trustee receives the Cash

Disbursement Affidavit to avoid any interest payments that may otherwise accrue thereon.

       4.      The services of Epiq are terminated effective upon Epiq completing the services set

forth in this Order.

       5.      Epiq will prepare final claims registers for the Clerk’s Office pursuant to any

current guidelines for implementing 28 U.S.C. § 156(c).




                                                  4
20-22766-rdd     Doc 277     Filed 11/10/20 Entered 11/10/20 09:06:58            Main Document
                                          Pg 5 of 6



       6.      Epiq will box and transport all claims to the Federal Archives, at the direction of

the Clerk’s Office.

       7.      The above services to be rendered by Epiq shall be a charge to the estate.

       8.      The Reorganized Debtors are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Motion.

 White Plains, New York
 Dated: November 9, 2020                     /s/Robert D. Drain
                                             THE HONORABLE ROBERT D. DRAIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                5
20-22766-rdd   Doc 277     Filed 11/10/20 Entered 11/10/20 09:06:58   Main Document
                                        Pg 6 of 6



                                          Schedule 1

                              Chapter 11 Cases to be Closed

                            Debtor Name                       Case Number
       Jason Industries, Inc.                                  20-22766
       Jason Partners Holdings, Inc.                           20-22767
       Jason Holdings, Inc. I                                  20-22768
       Jason Incorporated                                      20-22769
       Milsco, LLC                                             20-22770
       Osborn, LLC Case No.;                                   20-22771
       Schaffner Manufacturing Co., Inc.                       20-22772
       Jason International Holdings, Inc.                      20-22773
